The points presented in the motion for rehearing were fully considered in the original consideration of the case, and we see no good reason to interfere with the disposition made of the case. In the opinion rendered there are some inaccuracies of statement, which we have had called to our attention in the motion, and we will cheerfully here correct them.
In our third conclusion of fact, the last clause, "and bring it out upon the main track," is incorrect. The car was ordered to be moved further down the track, to make way for another car to be loaded.
It is also stated in the opinion that the car was placed upon the compress track to be loaded by the compress hands. This is an inaccurate statement. The railroad men performed the labor of loading the cars, after the cotton was placed upon the platform by the compress laborers. It was the right and duty of the compress company to count the cotton before the car was shipped. This was done, sometimes while the cotton was being loaded, sometimes while the cotton was on the platform, and sometimes after the bales were put into the car. The railway agent and superintendent of the compress had counted the cotton before Holman went into the car; but the superintendent of the compress company sent Holman into the car upon this occasion, with the knowledge of the railway agent, for the purpose of counting the cotton, with the view of verifying his count. There was no more cotton to be placed in the car, and it was then in the possession of the railway company at the time Holman went into it.
These changes do not affect the conclusion we have heretofore reached, — that Holman was not a trespasser in going into the car. On the contrary, the superintendent had the right to satisfy himself as to the number of bales in the car, and for that purpose, to send Holman into the car to count the bales. The railway agent, knowing that Holman had gone into the car for this purpose, was guilty of negligence in ordering the car pushed down the track while he was in it, and the operatives of the engine and cars were guilty of negligence in moving the car with such violence as to cause the cotton bales to fall and cause Holman's injury.
The motion for rehearing is overruled.               Overruled.
Writ of error refused. *Page 21